DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (US 2013/0317471 A1).
	Regarding claim 1, Morimoto discloses an absorbent garment (absorbent article 20) comprising: 
a longitudinal axis (direction of longitudinal centerline L1) and a lateral axis direction of transverse centerline T1) (Figs. 2, ¶ 0020); 

a front panel (26 along LF) in the front region, wherein the front panel includes an inner layer (inner sheet 94), an outer layer (outer sheet 92) and a front longitudinal end (distal edge 88F) (Figs. 1-2, ¶ 0022 lines 8-10, 0024 lines 1-3); 
a back panel (28 along LB) in the back region, wherein the back panel includes an inner layer (94), an outer layer (92) and a back longitudinal end (88B) (Figs. 1-2, ¶ 0022 lines 8-10, 0024 lines 1-3); 
10a stranded elastic area (elastic strands 96 in front/back regions noted in Annotated Fig. 1 below) disposed between the inner layer (94) and the outer layer (92) in the front panel and in the back panel (Figs. 1-2, ¶ 0024 lines 1-8); and 
a stretch banded area (additional material 200 may be elastomeric film in front waist end region FWE of front belt portion 84, Annotated Fig. 1 below) disposed between the inner layer (94) and the outer layer (94) in the front panel (Fig. 2, 4A, ¶ 0023 lines 1-3, ¶ 0025 lines 1-4 and line 15), wherein the stretch banded area is disposed adjacent the longitudinal end (88F) of the front panel (along waist end region) and wherein the stranded elastic area is adjacent and discrete from the stretch banded area and the 15stranded elastic area is closer to the crotch region than the stretch banded area (Figs. 2, 4A, Annotated Fig. 1, ¶ 0023 lines 1-8, ¶ 0025 lines 1-4). Morimoto teaches an additional material 200, such as a stretch band or elastomeric film, between the inner and outer layers in the waist end regions as shown by the cross section 

    PNG
    media_image1.png
    680
    653
    media_image1.png
    Greyscale

Annotated Fig. 1: Morimoto Fig. 2 identifying the stretch banded and stranded elastic areas.

Regarding claim 2, Morimoto discloses wherein the stretch banded area extends perpendicular to the longitudinal axis (Figs. 2, 4A), since the additional material 200 of Morimoto is shown adjacent to the elastic strands 96, which extend perpendicular to the longitudinal axis. 



Regarding claim 4, Morimoto further discloses wherein the back panel includes opposed lateral edges (back side edge 89B), and  25wherein the stretch banded area in the back panel extends from one lateral edge to the other lateral edge, since Morimoto teaches the additional material 200 of the stretch banded area to be in the waist end region, which extends between the side edges of the article , forming belt 40 (Figs. 1-2, 4A, ¶ 0022 lines 1-2, 11-14, ¶ 0025 lines 1-4)

Regarding claim 5, Morimoto further discloses wherein the front panel includes opposed lateral edges (front side edge 89F), and wherein the stretch banded area in the front panel extends from one lateral edge to the other lateral 30edge, since Morimoto teaches the additional material 200 of the stretch banded area to be in the waist end region, which extends between the side edges of the article , forming belt 40 (Figs. 1-2, 4A, ¶ 0022 lines 1-2, 11-14, ¶ 0025 lines 1-4).

Regarding claims 6-7, Morimoto further discloses wherein the stranded elastic area in the front panel includes a plurality of elastic strands (96) that are disposed 

Regarding claim 8, Morimoto further discloses wherein the stretch banded area is formed of a film (¶ 0025 line 15). 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wade (US 2017/0105884 A1) teaches an absorbent article in the same field of endeavor with both elastic strands and a stiffening elastic film in the waistband. 
Roe (US 2007/0142806 A1) teaches an absorbent article in the same field of endeavor with an additional laminate film at the waistband. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	09/09/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781